Appeal by employer and its insurance carrier from a decision of the Workmen’s Compensation Board affirming an award in claimant’s favor. On August 16, 1929, claimant sustained accidental injuries arising out of and in the course of his employment. The injuries resulted from a collision between two trucks. Claimant made' a settlement with a third party as a result of the injuries. The only question in this case is whether or not the insurance carrier is estopped from asserting its rights under section 29 of the Workmen’s Compensation Law. The board found upon sufficient evidence that claimant’s settlement was induced by the appellant insurance carrier, that it participated therein and that it advised the claimant to make the settlement. The board found that by reason of its conduct the insurance carrier is estopped from objecting to an award for deficiency compensation. The proof sustains the findings. Award affirmed, with costs to the Workmen’s* Compensation Board. All concur. [See post, p. 961.]